     Case 3:14-cv-00245-RCJ-WGC Document 35 Filed 09/08/20 Page 1 of 1



1                             UNITED STATES DISTRICT COURT
2                                   DISTRICT OF NEVADA
3     JAMES GREEN,                                     Case No. 3:14-cv-00245-RCJ-WGC
4                                         Plaintiff                 ORDER
5            v.
6     ROMEO ARANAS et al.,
7                                     Defendants
8
9            In light of the screening order entered on September 4, 2020 (ECF No. 34), the

10   Court denies Plaintiff’s motions to reopen case and status check (ECF Nos. 31, 33) as

11   moot.

12           DATED: September 8, 2020.

13
14                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
